Haítdy, J.,
delivered the opinion of the court.
This was an action upon a writing obligatory, brought under the Act of 1850, in relation to pleadings in actions at law.
The defendant below pleaded, among other pleas or answers, that he was not indebted to the plaintiff as alleged in the complaint. The other pleas went to the right of plaintiff to sue in virtue of his power as executor of the estate of Thomas Y. Grinstead.
The plaintiff filed a demurrer to all the pleas which were sustained, and judgment rendered thereupon for the plaintiff; the defendants failing to answer further.
We think it manifest that the demurrer was properly sustained *123as to all the answers except that generally denying the indebtedness.
It is contended, in behalf of the defendant in error, that that answer is contrary to the spirit of the Act of 1850, because it leaves the particular matter of defence,, upon which the defendant might rely, entirely uncertain, and without notice to the plaintiff. That is true. But the question is, whether that evil, which existed in the common law forms of pleading, was intended to be remedied by the Act of 1850.
The forms of pleadings were clearly intended to be abolished by that Act. But the objection, on the ground of uncertainty, does not pertain to matter of form in pleading. That is an objection to matter of substance, and is perhaps the only substantial defect in the system of pleadings at common law. It is the objection to that system which has been most urged; and it is scarcely to be supposed that, if the legislature intended to remedy the defect by the Act of 1850, it would not have been done in terms not to be mistaken.
Upon examination of the statute, we find no provision which could properly be held to forbid such general modes of answer as would amount, at common law, to pleas of the general issue; and we do not feel authorized to say that such, a change was intended to be made. •
If the answer, then, amounts to what would be a good plea of the general issue at common law, or if, without regard to the form of the action, it shows a defence which, if established by any of the rules of evidence known to the law, would defeat the action, we think it is not prohibited by this statute.
Under this view, the judgment sustaining the demurrer to this plea is erroneous, but correct as to the other pleas.
Judgment reversed, and cause remanded.